OPINION
ALICE M. BATCHELDER, Circuit Judge
Khalil Abu Rayyan was indicted on two felony offenses and is in federal custody, awaiting trial. The government moved for a competency evaluation, which the district court granted over Rayyan’s objection. Rayyan moved the district court to reconsider, moved the district court to stay the order pending appeal, and moved this court to stay the order upon filing this appeal. All those motions were denied.
Rayyan brought this interlocutory appeal pursuant to the collateral-order doctrine to challenge his particular “loss of liberty” corresponding to the court-ordered and involuntary commitment for the psychiatric evaluation, citing United States v. Davis, 93 F.3d 1286, 1289 (6th Cir. 1996), among others. In the meantime, both the psychiatric evaluation and the associated involuntary commitment/detention were completed. Consequently, the government has moved to dismiss this interlocutory appeal as moot, because we can no longer grant relief that would satisfy Rayyan’s motion or the collateral-order doctrine. See Rosales-Garcia v. Holland, 322 F.3d 386, 394 (6th Cir. 2003); Murphy v. Hunt, 455 U.S. 478, 481-82, 102 S.Ct. 1181, 71 L.Ed.2d 353 (1982).
The government’s motion is granted. This appeal is DISMISSED.